DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 thru 3 have been examined.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
steering angle ]
predetermined time interval ΔTc in P[0026]
predetermined time interval ΔTs in P[0035]
vehicle speed Vt in P[0049]
required drive torque Dreq in P[0057]
drive torque Dd in P[0058]
acceleration As in P[0058]
target drive force Ddtg in P[0061]
required brake force Breq in P[0062]
brake force Bf in P[0062]
target brake force Bftg in P[0064]
steering torque Tw in P[0065]
target assist torque Tatg in P[0066]
torque Tm in P[0067]
target steering angle θstg in P[0068]
position Prtgt in P[0076]
position Prnow in P[0076]
target acceleration Astg in P[0092]
route travelling speed Vr in P[0092]
These reference characters are not in any of the drawings and are not recited in any equations as part of the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: The word “(kokai)” in P[0003] and P[0079] is not required because it already recites the translation of “Laid-Open” for the Japanese Patent Application.  
Appropriate correction is required.
The disclosure is objected to because of the following informalities: The meaning of the acronym/abbreviation “EPS” should be included in the description of P[0021] to clearly identify the acronym/abbreviation.  

Claim Objections
Claim 3 is objected to because of the following informalities:  In line 6, the word "has" should be "is".  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an object detection sensor device configured to detect in claim 1; a control unit to execute, store and obtain in claims 1 and 2; and a receiving device for receiving in claim 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The object detection sensor device is interpreted as “The front sonar apparatus 40, the rear sonar apparatus 50, the left side sonar apparatus 60 and the right side sonar apparatus 65” P[0048].  The control unit is interpreted as including a processor (as recited in claim 1) and is implemented as an electronic control unit (P[0021]).  The receiving device is interpreted as the signal receiving device 73 of Figure 2, but there is not a description of the claimed receiving device that includes any structure.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “store said threshold distances” in line 4.  It is unclear if this is to store the threshold distance recited in claim 1, or that it should be a plurality of threshold distances (similar to claim 2 line 3 for the target parking positions).  The examiner assumes it should be “store a plurality of said threshold distances” for continued examination.
Claim limitation “receiving device for receiving” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The description of the 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stocker German Patent Application Publication Number DE 10 2013 218 562 A1 (translation cited) in view of Kiyokawa et al Patent Application Publication Number 2016/0114795 A1.
Regarding claim 1 Stocker teaches the claimed parking assistance apparatus, control unit 110 can be set up be a parking assistant (P[0027] and Figure 1), comprising:

the claimed control unit implemented by a programmed processor, control unit 110 (Figure 1) having a software program executed by a processor P[0019], and configured to:
the claimed execute a route obtaining processing for obtaining a target travelling route from a present position of the vehicle to a target parking position when a predetermined route obtaining condition is satisfied, “The vehicle 100 can thus be set up to independently recognize free spaces in the vicinity of the vehicle 100 and to maneuver the vehicle autonomously using the recognized free spaces.” P[0035], the recognized free spaces equate to the claimed satisfied predetermined route obtaining condition, the location of the vehicle is obtained 
the claimed execute a travelling assistance processing for control a steering angle of the vehicle that travels along the target travelling route when a predetermined assist starting condition is satisfied, “the control unit 110 can be configured to cause the vehicle 100 to independently change its parking position in order to increase the distance from the vehicle 201 in front (i.e. the front distance). To this end, the control unit 110 can send instructions to other control units 112 of the vehicle 110 (e.g. B. to the engine control, to the steering, etc.).” P[0030], the independent change to increase the distance equates to the claimed satisfied predetermined assist starting condition, the claimed assist starting condition includes a condition which is satisfied since the target travelling route is obtained, “the control unit 110 can be set up to also monitor the front and rear surroundings of the vehicle 100 during the maneuvering maneuver (based on the sensor data) (in order to avoid collisions)” P[0032]; wherein
the claimed control unit, control unit 110 (Figure 1), configured to:
the claimed store a threshold distance that is configurable by a driver of the vehicle, “the lateral distance threshold value (as well as the longitudinal distance threshold value) could be adjustable by a driver of the vehicle (by e.g. B. set the desired comfort when getting into the vehicle 
the claimed obtain the target travelling route such that a distance between the vehicle and the object is kept larger than the threshold distance while the vehicle travels along the target travelling route, “it can be detected that the distance on the passenger side is greater than the predefined lateral distance threshold value (the distance threshold value possibly being specific for the passenger side).  As a countermeasure, it can then be initiated that the vehicle is moved in such a way that the distance on the driver's side is sufficiently large to allow driver-side access to the vehicle (e. B. that the driver-side distance exceeds the lateral distance threshold). The comfort for the driver can thus be increased, since it can be ensured that the driver has access to his vehicle (and does not have to get in via the passenger side).” P[0014].
	Stocker does not teach the claimed object detection sensor device is a system of sonar sensors (based on the 112f interpretation), but does teach that the plurality vehicle sensor 101, 102, 103 located on the front, rear and sides of the vehicle may be other sensors that detect the vehicle surroundings (Figure 1 and P[0025]).  Sonar sensors would be a type of other sensors that could be used in Stocker to detect the vehicle surroundings.  
Kiyokawa et al teach a parking assist system 100 (Figure 3) with a ECU 14 (Figure 4), and distance measuring units that may be sonar, “As illustrated in FIG. 1 and FIG. 2, for example, four distance measuring units 16a to 16d and eight distance 
Regarding claim 3 Stocker teaches the claimed parking assistance apparatus according to claim 1, further comprising:
the claimed receiving device for receiving information indicating that a predetermined travel starting operation is performed by the driver outside the vehicle, “The vehicle 100 may further comprise a communication unit 111 which is set up to communicate with a personal communication device (e.g. a smartphone or a computer) 
the claimed assist starting condition includes a condition which is satisfied when the information is received, “the driver of vehicle 100 is informed at an early stage of possible difficulties when parking his vehicle 100 and can then initiate suitable measures” P[0044], the informed at the early stage of possible difficulties when parking equates to the claimed condition when the information is received.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stocker German Patent Application Publication Number DE 10 2013 218 562 A1 (translation cited) and Kiyokawa et al Patent Application Publication Number 2016/0114795 A1 as applied to claim 1 above, and further in view of Baasch Patent Application Publication Number 2017/0032674 A1.
Regarding claim 2 Stocker teaches the claimed parking assistance apparatus according to claim 1, wherein the claimed control unit (control unit 110 Figure 1) is configured to:
the claimed store a plurality of the target parking positions, “The vehicle 100 can thus be set up to independently recognize free spaces in the vicinity of the vehicle 100 
the claimed store a plurality of the threshold distances corresponding to the target parking positions, “The predefined longitudinal distance threshold value can be different for the front area and for the rear area of the vehicle (in order to take into account different maneuvering requirements in the front area and in the rear area).” P[0010], and the distance data is saved and stored P[0043].
Stocker does not explicitly teach the claimed storing of the target parking positions, but instead recognizes free spaces P[0035].  Available parking spaces could be provided to Stocker from a database of parking spaces, and this data could be stored on the vehicle.  Baasch teaches a memory device is provided to store positions and lengths of a multiple number of parking spaces P[0018], and information is stored in the storage device 250 regarding a multiple number of free parking spaces 120 P[0035].  The stored information about the free parking spaces would be applied to the system of Stocker by setting the threshold distances for the rear, front and sides when parking in each of the free spaces.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the vehicle parking assistant of Stocker and the sonar for detecting obstacles when performing parking assistance of Kiyokawa et al with the storage of free spaces for parking assistance of Baasch in order to reduce the time it takes to find a parking space and to reduce the disruptions to the traffic flow (Baasch P[0006]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE W HILGENDORF whose telephone number is (571)272-9635. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DALE W HILGENDORF/Primary Examiner, Art Unit 3662